UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2015 Date of reporting period :	July 1, 2014 — June 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamSmall Cap GrowthFund Annual report6 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 49 About the Trustees 50 Officers 52 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Looking back on the first half of 2015, we can highlight some transitions in the financial markets. The U.S. economy has rallied from a brief dip during the first quarter, and bond yields have risen on a sustained basis in recent months. Firmer data on employment growth, wage gains, and consumer prices underscore this progress. The Federal Reserve is monitoring these and other indicators as it considers raising interest rates, an action it has not taken since 2006. Higher interest rates can pose a risk to fixed-income investments, while also having a less direct impact on stocks by adding to business financing costs, among other effects. Through mid-2015, U.S. stock market averages have continued near record-high levels. Although gains have been modest this year, the U.S. market has been more placid than China’s market, in which a dizzying advance gave way to a sharp pullback in June, and European markets that were caught up in Greece’s debt crisis. Global market conditions, we believe, call for a well-crafted and flexible strategy. With the possibility that markets could move in different directions from here, it might be a prudent time to consult your financial advisor and determine whether any adjustments or additions to your portfolio are warranted. In the following pages, your portfolio manager provides a perspective for your consideration. Putnam’s disciplined fundamental research promotes a culture of thinking proactively about risks. We share with Putnam’s managers a deep conviction that an active, research-driven approach can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees August 10, 2015 Performance snapshot Annualized total return (%) comparison as of 6/30/15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4     Small Cap Growth Fund Interview with your fund’s portfolio manager Pam Gao, CFA Pam, what can you tell us about the investing environment during the 12-month reporting period ended June30, 2015? The overall U.S. stock market delivered a positive return, and conditions changed quite a bit over the course of the period. During the first six months, stocks were fairly volatile, particularly in October, when they declined nearly 10% in response to global geopolitical tensions, slowing growth in Europe and China, and falling oil prices. Stocks recovered by the end of October, but experienced declines again in December. The market quickly rebounded from those losses as well, and stocks ended the calendar year well into positive territory. In fact, at the close of 2014, the S&P 500 Index, a broad measure of U.S. stock performance, posted its third consecutive double-digit annual return. For the next six months, performance was essentially flat for the broad stock market. Conditions were less turbulent, but investors grew concerned about two major issues: U.S. dollar strength and energy sector weakness. In 2014, the price of oil dropped more than 50%, resulting in severe weakness for stocks and earnings in the energy sector. In addition, the strengthening U.S. dollar hurt the earnings of U.S. companies that depend on non-U.S. markets for revenue. When a company’s costs are in U.S. dollars, but revenues are in a weaker currency, it can take a toll on profits. Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 6/30/15. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Small Cap Growth Fund     5 The fund invests in small-cap growth stocks. How did they perform for the period? Small-cap growth stocks delivered a higher return than did the broad stock market for the period, and they were particularly strong in the second half. Stocks of small companies did not keep pace with large-cap stocks in the first six months, but they outperformed by a wide margin for the remainder of the period. One reason for their outperformance is that small companies tend to be U.S.-based and generally were less affected than large-cap companies by the currency challenges of the strong U.S. dollar. How did the fund perform for the period? The fund delivered a solid return of 11.02%, but underperformed its benchmark, the Russell 2000 Growth Index, which returned 12.34%. I am pleased to report that the fund outperformed the average return of 10.10% for funds in its Lipper peer group. Within the fund’s portfolio, what were some holdings that helped fund performance for the period? The top performer for the period was the stock of specialty drug firm AMAG Pharmaceuticals. The company, which focuses on treatments for anemia and cancer care, announced in September 2014 that it was acquiring Lumara Health, a privately held pharmaceutical company specializing in women’s health, including a product designed to reduce the risk of preterm birth. Investors apparently approved of the deal, as AMAG’s stock advanced to a four-year high following the announcement. In addition to benefiting from the growth of Makena, its key product, AMAG continues to acquire attractive assets. In July 2015, the company announced the acquisition of Cord Blood Registry, the world’s largest stem-cell collection and storage company serving pregnant women and their families. Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 6/30/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Small Cap Growth Fund “Stocks of small companies outperformed large-cap stocks by a wide margin in the second half of the period.” Pam Gao Another top contributor to fund performance was Cubist Pharmaceuticals, a company that specializes in developing antibacterial drugs for use in hospitals. The stock advanced during the period, particularly after the announcement that Cubist was being acquired by Merck, a large U.S. pharmaceutical company, for $8.4 billion. Cubist was no longer held in the fund’s portfolio at the close of the period. The stock of Receptos, which specializes in developing treatments for immune disorders, was also a portfolio highlight. The company’s key product — currently known as Ozanimod or RPC1063 — is in late-stage testing for the treatment of multiple sclerosis and ulcerative colitis. Receptos’s share price advanced significantly, particularly in late October, when the company announced the success of mid-stage testing for RPC1063. Shortly after the close of the period, Celgene, a biotechnology company, announced that it would acquire Receptos for $7.2 billion net of cash. Could you discuss some holdings that hurt performance for the period? Plunging energy prices were a major theme for the financial markets during this time. The price of oil collapsed as oil supply overwhelmed demand growth. The surplus of oil and weaker prices hurt the stocks of many energy companies, including Key Energy Services. The company, which provides services for oil wells, struggled as oil companies cut back dramatically on their drilling activity. By the close of the period, Key Energy Services had been sold from the portfolio. Top 10 holdings This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 6/30/15. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Small Cap Growth Fund     7 Another disappointment for the period was the stock of STAAR Surgical Company, which designs and sells implantable lenses for the eye. In addition to reporting sales declines, the company also felt the effects of the strengthening U.S. dollar, since the bulk of its revenue was derived from international markets. Also detracting from performance was our decision to hold a smaller position, relative to the benchmark, in the stock of Puma Biotechnology, a biopharmaceutical company that performed well during the period. Puma was no longer in the portfolio at the close of the period. As the fund begins a new fiscal year, what is your outlook? In the months ahead, we could see improving U.S. economic growth, due in part to positive trends in housing and employment. In terms of corporate earnings growth, however, we may see some weakness as energy sector struggles and the strong dollar are likely to weigh on earnings again in the second and third calendar quarters. In this case, small-company U.S. stocks, with their focus on domestic markets, may have an advantage. We also believe that there are some risks for the overall U.S. stock market, which may be poised for a correction after its multiyear advance. Regardless of the macroeconomic environment, we will stay focused on our research and our investment process of targeting smaller companies that, in our view, have sound business models and steadily growing cash flows. Thank you, Pam, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Comparison of top sector shifts This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Small Cap Growth Fund Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Pam Gao has an M.B.A. from the State University of New York at Binghamton; M.S. degrees in Applied Statistics and Financial Mathematics from Worcester Polytechnic Institute; and a B.S. from Beijing Jiaotong University. She has been in the investment industry since she joined Putnam in 2000. IN THE NEWS China’s market has been on a roller-coaster ride in 2015, giving global investors another source of concern for the second half of the year. The Shanghai Composite Index rose over 150% year-over-year during the rally, which began in late 2014, fueled by a surge in margin lending and a growing retail investor base. According to data from the China Securities Depository and Clearing Corporation, more than 40million new trading accounts opened in China this spring as individuals rushed to join a national fever of speculation. Prices peaked in June and then plunged by nearly one third in a matter of weeks. The widespread sell-off coincided with news that the Chinese government was tightening controls over firms engaged in short-selling and margin-lending activities. Authorities reversed course to stem the rout, with the People’s Bank of China deciding to cut interest rates and loosen the reserve requirements of banks. Also, nearly two dozen brokerage firms have set up a fund with $19.4billion to help stabilize the market through stock purchases. Additionally, the country’s two major stock exchanges, Shanghai and Shenzhen, agreed to halt all new initial public offerings. These and other measures appear to have helped the market rebound by as much as 6% as of early July. However, it is unclear what the long-term effect of market losses on consumer spending will be, as well as the impact of government support on market stability, investor confidence, and the economy. For now, projections for China’s growth remain unchanged from its April outlook, as published by the International Monetary Fund. Small Cap Growth Fund     9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended June 30, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 6/30/15 Class A Class B Class C Class M Class R Class R6 Class Y (inceptiondates) (12/31/97) (3/18/02) (3/18/02) (3/18/02) (12/1/03) (6/29/15) (11/3/03) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Netassetvalue Annualaverage (life of fund) 11.32% 10.95% 10.94% 10.94% 10.49% 10.49% 10.77% 10.55% 11.05% 11.50% 11.51% 10 years 94.05  82.89  83.40  83.40  79.95  79.95  84.64  78.18  89.34  98.96  99.02  Annualaverage 6.85  6.22  6.25  6.25  6.05  6.05  6.32  5.95  6.59  7.12  7.12  5 years 137.08  123.45  129.07  127.07  128.38  128.38  131.24  123.15  134.05  139.85  139.92  Annualaverage 18.84  17.45  18.03  17.82  17.96  17.96  18.25  17.41  18.54  19.12  19.13  3 years 76.81  66.64  72.95  69.95  72.92  72.92  74.26  68.17  75.51  78.14  78.19  Annualaverage 20.92  18.56  20.04  19.34  20.03  20.03  20.34  18.92  20.62  21.22  21.23  1 year 11.02  4.64  10.20  5.20  10.20  9.20  10.46  6.59  10.70  11.27  11.30  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10     Small Cap Growth Fund Comparative index returns For periods ended 6/30/15 Russell 2000 Growth Index Lipper Small-Cap GrowthFunds category average* Annual average (life of fund) 6.52% 8.07% 10 years 155.99 138.03 Annual average 9.86 8.93 5 years 141.92 129.72 Annual average 19.33 17.98 3 years 73.28 65.24 Annual average 20.11 18.14 1 year 12.34 10.10 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 6/30/15, there were 544, 477, 416, 300, and 117 funds, respectively, in this Lipper category. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 6/30/05 to 6/30/15 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $18,340 and $17,995, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $17,818. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $18,934, $19,896 and $19,902, respectively. Small Cap Growth Fund     11 Fund price and distribution information For the 12-month period ended 6/30/15 Class A Class B Class C Class M Class R Class R6 Class Y Share value Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Netassetvalue 6/30/14 $29.13  $30.91  $26.46  $26.36  $27.34  $28.33  $28.40  —  $29.91  6/29/15* —  —  —  —  —  —  —  $32.96  —  6/30/15  32.34  34.31  29.16  29.05  30.20  31.30  31.44  33.28  33.29  The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. *Inception date of class R6 shares. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 6/30/14 1.24% 1.99% 1.99% 1.74% 1.49% 0.81%* 0.99% Annualized expense ratio for the six-month period ended 6/30/15† 1.21% 1.96% 1.96% 1.71% 1.46% 0.81% 0.96% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R6 shares. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Includes a decrease of 0.01% from annualizing the performance fee adjustment for the six months ended 6/30/15. 12     Small Cap Growth Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from January 1, 2015, to June 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $6.26 $10.12 $10.12 $8.83 $7.55 $0.04 $4.97 Ending value (after expenses) $1,086.00 $1,082.00 $1,081.90 $1,083.20 $1,084.50 $1,009.70 $1,087.20 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended June 30, 2015, use the following calculation method. To find the value of your investment on January 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $6.06 $9.79 $9.79 $8.55 $7.30 $4.06 $4.81 Ending value (after expenses) $1,018.79 $1,015.08 $1,015.08 $1,016.31 $1,017.55 $1,020.78 $1,020.03 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Small Cap Growth Fund     13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2000 Growth Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14     Small Cap Growth Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of June 30, 2015, Putnam employees had approximately $494,000,000 and the Trustees had approximately $140,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Small Cap Growth Fund     15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16     Small Cap Growth Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the Small Cap Growth Fund     17 fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor 18     Small Cap Growth Fund servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across Small Cap Growth Fund     19 different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Small-Cap Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2014, there were 530, 464 and 408 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) 20     Small Cap Growth Fund The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Small Cap Growth Fund     21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22     Small Cap Growth Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Small Cap Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Small Cap Growth Fund (the “fund”) at June 30, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at June 30, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLPBoston, MassachusettsAugust 10, 2015 Small Cap Growth Fund     23 The fund’s portfolio 6/30/15 COMMON STOCKS (97.0%)* Shares Value Aerospace and defense (1.1%) Cubic Corp. 14,300 $680,394 Engility Holdings, Inc. 19,100 480,556 Sparton Corp. † 11,054 301,995 Triumph Group, Inc. 7,300 481,727 1,944,672 Airlines (0.2%) JetBlue Airways Corp. † 16,500 342,540 342,540 Auto components (2.4%) American Axle & Manufacturing Holdings, Inc. † 18,500 386,835 Cooper Tire & Rubber Co. 17,500 592,025 Cooper-Standard Holding, Inc. †S 8,400 516,348 Dana Holding Corp. 21,200 436,296 Tenneco, Inc. † 10,960 629,542 Tower International, Inc. † 12,700 330,835 Visteon Corp. † 11,800 1,238,764 4,130,645 Banks (1.0%) Customers Bancorp, Inc. † 23,700 637,293 FCB Financial Holdings, Inc. Class A † 19,400 616,920 First NBC Bank Holding Co. † 13,100 471,600 1,725,813 Biotechnology (12.6%) ACADIA Pharmaceuticals, Inc. †S 21,100 883,668 Alkermes PLC † 5,324 342,546 AMAG Pharmaceuticals, Inc. †S 34,725 2,398,109 Applied Genetic Technologies Corp. †S 18,500 283,790 Ardelyx, Inc. †S 24,500 391,265 ARIAD Pharmaceuticals, Inc. † 107,193 886,486 aTyr Pharma, Inc. † 15,400 285,208 Biospecifics Technologies Corp. † 11,076 571,522 Cepheid † 6,000 366,900 Conatus Pharmaceuticals, Inc. † 8,604 44,311 Dyax Corp. † 17,900 474,350 Dynavax Technologies Corp. † 34,360 804,883 Emergent BioSolutions, Inc. † 15,900 523,905 Enanta Pharmaceuticals, Inc. †S 13,100 589,369 Exact Sciences Corp. †S 9,000 267,660 Immune Design Corp. † 16,211 334,757 Infinity Pharmaceuticals, Inc. † 22,600 247,470 Insys Therapeutics, Inc. †S 26,890 965,889 Ligand Pharmaceuticals, Inc. † 4,600 464,140 Merrimack Pharmaceuticals, Inc. †S 59,300 733,245 MiMedx Group, Inc. †S 52,600 609,634 Myriad Genetics, Inc. †S 10,200 346,698 Neurocrine Biosciences, Inc. † 12,100 577,896 OncoMed Pharmaceuticals, Inc. † 11,600 261,000 Ophthotech Corp. †S 13,100 681,986 24     Small Cap Growth Fund COMMON STOCKS (97.0%)* cont. Shares Value Biotechnology cont. Prothena Corp. PLC (Ireland) † 25,400 $1,337,818 PTC Therapeutics, Inc. †S 11,700 563,121 Receptos, Inc. † 7,504 1,426,135 Repligen Corp. †S 33,574 1,385,599 Retrophin, Inc. †S 14,676 486,509 Sage Therapeutics, Inc. † 6,000 438,000 TESARO, Inc. †S 14,500 852,455 Threshold Pharmaceuticals, Inc. †S 67,200 271,488 Trevena, Inc. † 32,800 205,328 uniQure NV (Netherlands) † 15,800 426,600 21,729,740 Building products (0.9%) Continental Building Products, Inc. † 34,000 720,460 PGT, Inc. † 58,600 850,286 1,570,746 Capital markets (0.3%) KCG Holdings, Inc. Class A † 35,533 438,122 438,122 Chemicals (2.3%) Innophos Holdings, Inc. 8,961 471,707 Innospec, Inc. 20,433 920,302 Koppers Holdings, Inc. 28,200 697,104 LSB Industries, Inc. † 25,430 1,038,561 PolyOne Corp. 8,200 321,194 Trinseo SA †S 20,000 536,800 3,985,668 Commercial services and supplies (1.2%) G&K Services, Inc. Class A 7,900 546,206 KAR Auction Services, Inc. 12,625 472,175 MSA Safety, Inc. 10,242 496,839 Tetra Tech, Inc. 20,600 528,184 2,043,404 Communications equipment (2.6%) Brocade Communications Systems, Inc. 83,600 993,168 CalAmp Corp. †S 51,893 947,566 Comtech Telecommunications Corp. 22,600 656,530 EchoStar Corp. Class A † 17,604 856,963 Ixia † 53,200 661,808 ShoreTel, Inc. † 62,700 425,106 4,541,141 Construction and engineering (0.6%) Chicago Bridge & Iron Co. NV 6,700 335,268 MasTec, Inc. † 33,300 661,671 996,939 Construction materials (0.5%) US Concrete, Inc. †S 21,900 829,791 829,791 Consumer finance (1.0%) Credit Acceptance Corp. †S 2,104 517,963 Encore Capital Group, Inc. †S 15,773 674,138 PRA Group, Inc. † 7,382 459,972 1,652,073 Small Cap Growth Fund     25 COMMON STOCKS (97.0%)* cont. Shares Value Diversified consumer services (1.9%) Bright Horizons Family Solutions, Inc. † 9,765 $564,417 Capella Education Co. 12,300 660,141 Grand Canyon Education, Inc. † 14,185 601,444 LifeLock, Inc. †S 31,700 519,880 Sotheby’s Class A 18,600 841,464 3,187,346 Diversified financial services (0.2%) Gain Capital Holdings, Inc. 35,500 339,380 339,380 Diversified telecommunication services (1.1%) Cincinnati Bell, Inc. † 133,600 510,352 IDT Corp. Class B 25,300 457,424 Inteliquent, Inc. 36,157 665,289 magicJack VocalTec, Ltd. (Israel) †S 44,759 332,559 1,965,624 Electrical equipment (1.0%) AZZ, Inc. 11,786 610,515 EnerSys 15,466 1,087,105 1,697,620 Electronic equipment, instruments, and components (1.0%) MTS Systems Corp. 6,591 454,449 Plexus Corp. † 14,900 653,812 Sophos Group PLC 144A (United Kingdom) † 45,479 167,214 SYNNEX Corp. 6,800 497,692 1,773,167 Energy equipment and services (0.2%) Matrix Service Co. † 21,713 396,914 396,914 Food and staples retail (0.2%) Andersons, Inc. (The) 8,800 343,200 343,200 Food products (1.6%) Cal-Maine Foods, Inc. 12,300 642,060 Farmer Bros Co. †S 13,000 305,500 John B. Sanfilippo & Son, Inc. 19,500 1,012,050 Pinnacle Foods, Inc. 16,200 737,748 2,697,358 Health-care equipment and supplies (7.0%) Accuray, Inc. † 57,460 387,280 Alere, Inc. † 25,285 1,333,784 AtriCure, Inc. †S 16,514 406,905 Conmed Corp. 10,343 602,687 DexCom, Inc. † 14,079 1,126,038 Entellus Medical, Inc. † 14,400 372,528 Globus Medical, Inc. Class A † 25,404 652,121 Greatbatch, Inc. † 15,827 853,392 Hill-Rom Holdings, Inc. 14,440 784,525 ICU Medical, Inc. † 11,595 1,109,178 OraSure Technologies, Inc. † 48,200 259,798 Rockwell Medical, Inc. †S 48,000 773,760 Sientra, Inc. †S 6,053 152,717 Spectranetics Corp. (The) †S 25,400 584,454 26     Small Cap Growth Fund COMMON STOCKS (97.0%)* cont. Shares Value Health-care equipment and supplies cont. STAAR Surgical Co. † 56,100 $541,926 Steris Corp. 7,107 457,975 Trinity Biotech PLC ADR (Ireland)S 15,735 284,174 West Pharmaceutical Services, Inc. 13,900 807,312 Zeltiq Aesthetics, Inc. † 22,900 674,863 12,165,417 Health-care providers and services (5.1%) AmSurg Corp. †S 11,002 769,590 Centene Corp. † 11,710 941,484 Chemed Corp.S 10,856 1,423,222 Health Net, Inc. † 8,900 570,668 HealthEquity, Inc. † 22,900 733,945 HealthSouth Corp. 18,510 852,571 Landauer, Inc. 13,500 481,140 Providence Service Corp. (The) † 9,868 436,955 RadNet, Inc. † 73,700 493,053 Select Medical Holdings Corp. 43,200 699,840 Surgical Care Affiliates, Inc. † 17,800 683,164 WellCare Health Plans, Inc. † 8,100 687,123 8,772,755 Health-care technology (0.6%) Castlight Health, Inc. Class B †S 57,200 465,608 Press Ganey Holdings, Inc. † 2,955 84,720 Veeva Systems, Inc. Class A †S 19,000 532,570 1,082,898 Hotels, restaurants, and leisure (1.9%) Bloomin’ Brands, Inc. 15,100 322,385 Buffalo Wild Wings, Inc. † 3,300 517,077 Marcus Corp. 26,529 508,826 Papa John’s International, Inc.S 10,892 823,544 SeaWorld Entertainment, Inc. 29,300 540,292 Sonic Corp. 18,900 544,320 3,256,444 Household durables (0.3%) Ethan Allen Interiors, Inc. 19,387 510,654 510,654 Independent power and renewable electricity producers (0.2%) TerraForm Power, Inc. Class A † 9,100 345,618 345,618 Insurance (2.5%) Amtrust Financial Services, Inc. 13,500 884,385 Employers Holdings, Inc. 31,200 710,736 Federated National Holding Co. 28,300 684,860 HCI Group, Inc.S 14,200 627,782 Heritage Insurance Holdings, Inc. †S 31,500 724,185 United Insurance Holdings Corp. 44,000 683,760 4,315,708 Internet and catalog retail (0.2%) Shutterfly, Inc. † 5,429 259,560 259,560 Small Cap Growth Fund     27 COMMON STOCKS (97.0%)* cont. Shares Value Internet software and services (2.0%) Apigee Corp. † 30,700 $304,851 Constant Contact, Inc. †S 14,600 419,896 Cornerstone OnDemand, Inc. † 14,600 508,080 Monster Worldwide, Inc. †S 110,200 720,708 NIC, Inc. 19,600 358,288 RetailMeNot, Inc. †S 32,400 577,692 Web.com Group, Inc. † 21,400 518,308 3,407,823 IT Services (1.4%) Cardtronics, Inc. †S 12,800 474,240 MAXIMUS, Inc. 9,935 653,028 NeuStar, Inc. Class A †S 14,500 423,545 VeriFone Systems, Inc. † 23,400 794,664 2,345,477 Leisure products (0.7%) Brunswick Corp. 10,100 513,686 Smith & Wesson Holding Corp. † 38,400 637,056 1,150,742 Life sciences tools and services (0.6%) Cambrex Corp. † 22,500 988,650 988,650 Machinery (2.6%) Altra Industrial Motion Corp. 15,221 413,707 Kadant, Inc. 11,779 555,969 Meritor, Inc. † 40,100 526,112 Standex International Corp. 12,496 998,805 Trinity Industries, Inc. 14,400 380,592 Wabash National Corp. †S 54,600 684,684 Woodward, Inc. 16,400 901,836 4,461,705 Marine (0.3%) Matson, Inc. 10,753 452,056 452,056 Media (1.7%) Carmike Cinemas, Inc. † 18,431 489,159 Eros International PLC †S 10,926 274,461 Lions Gate Entertainment Corp. 30,100 1,115,205 Live Nation Entertainment, Inc. † 19,200 527,808 National CineMedia, Inc. 32,600 520,296 2,926,929 Metals and mining (0.8%) Horsehead Holding Corp. †S 36,700 430,124 Kaiser Aluminum Corp. 10,400 864,032 1,294,156 Multiline retail (0.7%) Big Lots, Inc. 13,300 598,367 Dillards, Inc. Class A 6,400 673,216 1,271,583 Oil, gas, and consumable fuels (3.1%) Callon Petroleum Co. † 90,560 753,459 Delek US Holdings, Inc. 15,800 581,756 Diamondback Energy, Inc. † 4,200 316,596 28     Small Cap Growth Fund COMMON STOCKS (97.0%)* cont. Shares Value Oil, gas, and consumable fuels cont. EP Energy Corp. Class A †S 31,400 $399,722 Green Plains, Inc. 17,500 482,125 Gulfport Energy Corp. † 8,110 326,428 Northern Oil and Gas, Inc. †S 99,100 670,907 REX American Resources Corp. †S 8,100 515,484 SM Energy Co. 7,700 355,124 Triangle Petroleum Corp. †S 109,400 549,188 Whiting Petroleum Corp. † 12,590 423,024 5,373,813 Paper and forest products (0.4%) Boise Cascade Co. † 17,300 634,564 634,564 Personal products (0.8%) Coty, Inc. Class A † 26,900 859,993 Nutraceutical International Corp. † 17,300 428,002 1,287,995 Pharmaceuticals (6.0%) Akorn, Inc. † 7,400 323,084 Alimera Sciences, Inc. †S 73,900 340,679 BioDelivery Sciences International, Inc. † 46,100 366,956 Carbylan Therapeutics, Inc. † 8,966 64,107 Cardiome Pharma Corp. (Canada) † 154,500 1,453,845 Depomed, Inc. †S 24,700 530,062 Impax Laboratories, Inc. † 10,300 472,976 Jazz Pharmaceuticals PLC † 18,266 3,216,093 Pacira Pharmaceuticals, Inc. †S 10,500 742,560 Pernix Therapeutics Holdings †S 47,000 278,240 POZEN, Inc. †S 73,400 756,754 Prestige Brands Holdings, Inc. † 15,540 718,570 Sucampo Pharmaceuticals, Inc. Class A †S 41,000 673,630 XenoPort, Inc. † 49,524 303,582 10,241,138 Professional services (2.6%) Barrett Business Services, Inc. 7,300 265,136 CEB, Inc. 7,273 633,187 Kforce, Inc. 24,480 559,858 Korn/Ferry International 13,700 476,349 On Assignment, Inc. † 45,139 1,773,060 TrueBlue, Inc. † 22,677 678,042 4,385,632 Real estate management and development (0.4%) RE/MAX Holdings, Inc. Class A 17,800 632,078 632,078 Road and rail (1.0%) ArcBest Corp. 15,000 477,000 Swift Transportation Co. † 52,353 1,186,843 1,663,843 Semiconductors and semiconductor equipment (6.5%) Advanced Energy Industries, Inc. † 25,100 689,999 Applied Micro Circuits Corp. † 58,000 391,500 Canadian Solar, Inc. (Canada) † 21,900 626,340 Cavium, Inc. † 6,922 476,303 Small Cap Growth Fund     29 COMMON STOCKS (97.0%)* cont. Shares Value Semiconductors and semiconductor equipment cont. Ceva, Inc. † 39,735 $772,051 DSP Group, Inc. † 50,400 520,632 Fairchild Semiconductor International, Inc. †S 26,836 466,410 Integrated Device Technology, Inc. † 15,500 336,350 Intersil Corp. Class A 25,100 314,001 Lattice Semiconductor Corp. † 78,400 461,776 Mellanox Technologies, Ltd. (Israel) †S 13,949 677,782 Microsemi Corp. † 17,001 594,185 Monolithic Power Systems, Inc. 9,100 461,461 ON Semiconductor Corp. † 64,400 752,836 Power Integrations, Inc. 11,100 501,498 Qorvo, Inc. † 10,692 858,247 Semtech Corp. † 8,911 176,883 Silicon Laboratories, Inc. † 6,000 324,060 Synaptics, Inc. †S 15,237 1,321,581 Xcerra Corp. † 74,200 561,694 11,285,589 Software (6.6%) A10 Networks, Inc. † 55,800 359,352 Aspen Technology, Inc. † 15,406 701,743 AVG Technologies NV (Netherlands) † 18,791 511,303 Barracuda Networks, Inc. † 15,500 614,110 Blackbaud, Inc. 13,400 763,130 Glu Mobile, Inc. †S 76,776 476,779 Manhattan Associates, Inc. † 15,952 951,537 Mentor Graphics Corp. 33,167 876,604 MobileIron, Inc. †S 46,600 275,406 Netscout Systems, Inc. †S 5,518 202,345 Proofpoint, Inc. †S 11,300 719,471 PROS Holdings, Inc. † 16,700 352,537 QAD, Inc. Class A 29,700 784,971 Qualys, Inc. † 8,000 322,800 SS&C Technologies Holdings, Inc. 10,917 682,313 Synchronoss Technologies, Inc. †S 13,800 631,074 TubeMogul, Inc. † 20,700 295,803 Tyler Technologies, Inc. † 7,996 1,034,522 Verint Systems, Inc. † 14,750 895,989 11,451,789 Specialty retail (2.5%) Ascena Retail Group, Inc. †S 33,700 561,274 Caleres, Inc. 22,308 708,948 Children’s Place, Inc. (The) 5,700 372,837 Conn’s, Inc. †S 13,100 520,070 Express, Inc. † 15,385 278,622 Five Below, Inc. † 13,100 517,843 Men’s Wearhouse, Inc. (The) 12,300 788,061 Sally Beauty Holdings, Inc. † 16,600 524,228 4,271,883 30     Small Cap Growth Fund COMMON STOCKS (97.0%)* cont. Shares Value Technology hardware, storage, and peripherals (1.0%) Nimble Storage, Inc. † 16,900 $474,214 QLogic Corp. † 82,500 1,170,675 1,644,889 Textiles, apparel, and luxury goods (2.4%) Deckers Outdoor Corp. † 6,500 467,805 G-III Apparel Group, Ltd. † 6,033 424,422 Iconix Brand Group, Inc. †S 18,200 454,454 Oxford Industries, Inc. 8,300 725,835 Sequential Brands Group, Inc. †S 49,000 749,210 Steven Madden, Ltd. † 13,090 559,990 Vince Holding Corp. † 20,800 249,184 Wolverine World Wide, Inc. 17,900 509,792 4,140,692 Thrifts and mortgage finance (0.9%) BofI Holding, Inc. †S 7,872 832,149 Heritage Financial Group, Inc. 25,608 772,849 1,604,998 Trading companies and distributors (0.3%) Beacon Roofing Supply, Inc. † 15,800 524,876 524,876 Total common stocks (cost $132,034,327) $166,483,857 SHORT-TERM INVESTMENTS (21.4%)* Shares Value Putnam Cash Collateral Pool, LLC 0.24%d 31,671,599 $31,671,599 Putnam Short Term Investment Fund 0.10%L 5,009,477 5,009,477 Total short-term investments (cost $36,681,076) $36,681,076 TOTAL INVESTMENTS Total investments (cost $168,715,403) $203,164,933 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2014 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $171,642,204. † This security is non-income-producing. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Small Cap Growth Fund     31 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $25,106,478 $— $— Consumer staples 4,328,553 — — Energy 5,770,727 — — Financials 10,708,172 — — Health care 54,980,598 — — Industrials 20,084,033 — — Information technology 36,449,875 — — Materials 6,744,179 — — Telecommunication services 1,965,624 — — Utilities 345,618 — — Total common stocks 166,483,857 — — Short-term investments 5,009,477 31,671,599 — Totals by level $171,493,334 $31,671,599 $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 32     Small Cap Growth Fund Statement of assets and liabilities 6/30/15 ASSETS Investment in securities, at value, including $31,316,153 of securities on loan (Note 1): Unaffiliated issuers (identified cost $132,034,327) $166,483,857 Affiliated issuers (identified cost $36,681,076) (Notes 1 and 5) 36,681,076 Dividends, interest and other receivables 73,937 Receivable for shares of the fund sold 1,272,313 Receivable for investments sold 2,040,789 Prepaid assets 29,876 Total assets 206,581,848 LIABILITIES Payable for investments purchased 2,609,542 Payable for shares of the fund repurchased 252,032 Payable for compensation of Manager (Note 2) 89,774 Payable for custodian fees (Note 2) 9,015 Payable for investor servicing fees (Note 2) 50,891 Payable for Trustee compensation and expenses (Note 2) 67,461 Payable for administrative services (Note 2) 490 Payable for distribution fees (Note 2) 103,956 Collateral on securities loaned, at value (Note 1) 31,671,599 Other accrued expenses 84,884 Total liabilities 34,939,644 Net assets $171,642,204 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $169,044,446 Accumulated net investment loss (Note 1) (193,279) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (31,658,551) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 34,449,588 Total — Representing net assets applicable to capital shares outstanding $171,642,204 (Continued on next page) The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund     33 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($130,125,113 divided by 4,023,919 shares) $32.34 Offering price per class A share (100/94.25 of $32.34)* $34.31 Net asset value and offering price per class B share ($1,910,784 divided by 65,539 shares)** † $29.16 Net asset value and offering price per class C share ($10,291,467 divided by 354,289 shares)** $29.05 Net asset value and redemption price per class M share ($1,482,327 divided by 49,089 shares) $30.20 Offering price per class M share (100/96.50 of $30.20)* $31.30 Net asset value, offering price and redemption price per class R share ($10,710,314 divided by 340,612 shares) $31.44 Net asset value, offering price and redemption price per class R6 share ($10,098 divided by 303 shares)† $33.28 Net asset value, offering price and redemption price per class Y share ($17,112,101 divided by 514,047 shares) $33.29 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 34     Small Cap Growth Fund Statement of operations Year ended 6/30/15 INVESTMENT INCOME Dividends (net of foreign tax of $1,774) $1,150,804 Interest (including interest income of $1,019 from investments in affiliated issuers) (Note 5) 1,019 Securities lending (Note 1) 239,200 Total investment income 1,391,023 EXPENSES Compensation of Manager (Note 2) 953,184 Investor servicing fees (Note 2) 315,140 Custodian fees (Note 2) 22,047 Trustee compensation and expenses (Note 2) 5,967 Distribution fees (Note 2) 460,984 Administrative services (Note 2) 3,870 Other 201,665 Total expenses 1,962,857 Expense reduction (Note 2) (23,074) Net expenses 1,939,783 Net investment loss (548,760) Net realized gain on investments (Notes 1 and 3) 22,386,182 Net realized gain on foreign currency transactions (Note 1) 94 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 58 Net unrealized depreciation of investments during the year (5,645,603) Net gain on investments 16,740,731 Net increase in net assets resulting from operations $16,191,971 The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund     35 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 6/30/15 Year ended 6/30/14 Operations: Net investment loss $(548,760) $(911,764) Net realized gain on investments and foreign currency transactions 22,386,276 18,220,931 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (5,645,545) 16,630,611 Net increase in net assets resulting from operations 16,191,971 33,939,778 Decrease from capital share transactions (Note 4) (3,997,827) (2,348,205) Total increase in net assets 12,194,144 31,591,573 NET ASSETS Beginning of year 159,448,060 127,856,487 End of year (including accumulated net investment loss of $193,279 and $442,662, respectively) $171,642,204 $159,448,060 The accompanying notes are an integral part of these financial statements. 36     Small Cap Growth Fund This page left blank intentionally. Small Cap Growth Fund     37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A June 30, 2015 $29.13 (.09) 3.30 3.21 — $32.34 11.02 $130,125 1.21 (.31) 91 June 30, 2014 22.97 (.15) 6.31 6.16 — 29.13 26.82 124,234 1.24 (.55) 57 June 30, 2013 18.37 .10 4.58 4.68 (.08) (.08) —d — 22.97 25.58 101,158 1.25 .50 98 June 30, 2012 19.95 (.10) (1.48) (1.58) — — —d —d,e 18.37 (7.92) 90,494 1.31 (.57) 141 June 30, 2011 13.70 (.09) 6.34 6.25 — — —d —d,f 19.95 45.62 115,410 1.32 (.50) 108 Class B June 30, 2015 $26.46 (.29) 2.99 2.70 — $29.16 10.20 $1,911 1.96 (1.06) 91 June 30, 2014 21.03 (.33) 5.76 5.43 — 26.46 25.82 1,580 1.99 (1.29) 57 June 30, 2013 16.86 (.06) 4.23 4.17 — — —d — 21.03 24.73 679 2.00 (.30) 98 June 30, 2012 18.40 (.16) (1.38) (1.54) — — —d —d,e 16.86 (8.37) 195 1.70g (.97)g 141 June 30, 2011 12.73 (.20) 5.87 5.67 — — —d —d,f 18.40 44.54 4,140 2.07 (1.25) 108 Class C June 30, 2015 $26.36 (.28) 2.97 2.69 — $29.05 10.20 $10,291 1.96 (1.06) 91 June 30, 2014 20.95 (.33) 5.74 5.41 — 26.36 25.82 8,093 1.99 (1.30) 57 June 30, 2013 16.80 (.05) 4.20 4.15 — — —d — 20.95 24.70 5,703 2.00 (.26) 98 June 30, 2012 18.39 (.22) (1.37) (1.59) — — —d —d,e 16.80 (8.65) 4,955 2.06 (1.32) 141 June 30, 2011 12.72 (.20) 5.87 5.67 — — —d —d,f 18.39 44.58 6,642 2.07 (1.25) 108 Class M June 30, 2015 $27.34 (.22) 3.08 2.86 — $30.20 10.46 $1,482 1.71 (.80) 91 June 30, 2014 21.67 (.27) 5.94 5.67 — 27.34 26.17 1,401 1.74 (1.05) 57 June 30, 2013 17.33 —d 4.34 4.34 — — —d — 21.67 25.04 1,024 1.75 .02 98 June 30, 2012 18.93 (.18) (1.42) (1.60) — — —d —d,e 17.33 (8.45) 1,058 1.81 (1.06) 141 June 30, 2011 13.06 (.16) 6.03 5.87 — — —d —d,f 18.93 44.95 1,256 1.82 (1.00) 108 Class R June 30, 2015 $28.40 (.16) 3.20 3.04 — $31.44 10.70 $10,710 1.46 (.55) 91 June 30, 2014 22.45 (.22) 6.17 5.95 — 28.40 26.50 10,707 1.49 (.81) 57 June 30, 2013 17.95 .05 4.49 4.54 (.04) (.04) —d — 22.45 25.32 9,279 1.50 .24 98 June 30, 2012 19.55 (.14) (1.46) (1.60) — — —d —d,e 17.95 (8.18) 7,916 1.56 (.82) 141 June 30, 2011 13.46 (.13) 6.22 6.09 — — —d —d,f 19.55 45.25 9,018 1.57 (.76) 108 Class R6 June 30, 2015 † $32.96 (.01) .33 .32 — $33.28 .97* $10 —*h —*h 91 Class Y June 30, 2015 $29.91 (.02) 3.40 3.38 — $33.29 11.30 $17,112 .96 (.06) 91 June 30, 2014 23.53 (.09) 6.47 6.38 — 29.91 27.11 13,433 .99 (.30) 57 June 30, 2013 18.81 .16 4.69 4.85 (.13) (.13) —d — 23.53 25.95 10,013 1.00 .74 98 June 30, 2012 20.39 (.06) (1.52) (1.58) — — —d —d,e 18.81 (7.75) 7,733 1.06 (.32) 141 June 30, 2011 13.97 (.04) 6.46 6.42 — — —d —d,f 20.39 45.96 9,653 1.07 (.24) 108 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 Small Cap Growth Fund Small Cap Growth Fund 39 Financial highlights (Continued) *Not annualized. †For the period June 29, 2015 (commencement of operations) to June 30, 2015. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011. f Reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a voluntary waiver of a portion of the class B distribution (12b-1) fees. As a result of such waiver, the expenses for class B shares reflect a reduction of 0.36% based on the average net assets for class B shares for the year ended June 30, 2012. h Amount represents less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 40     Small Cap Growth Fund Notes to financial statements 6/30/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from July 1, 2014 through June 30, 2015. Putnam Small Cap Growth Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks of small U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. The fund invests mainly in small companies of a size similar to those in the Russell 2000 Growth Index. As of August 31, 2014, the index was composed of companies having market capitalizations of between $37 million and $7.9 billion. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. The fund began offering classR6 shares on June 29, 2015. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Small Cap Growth Fund     41 Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign 42     Small Cap Growth Fund currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $31,671,599 and the value of securities loaned amounted to $31,316,153. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At June 30, 2015, the fund had a capital loss carryover of $31,594,824 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration date is: Loss carryover Short-term Long-term Total Expiration $31,594,824 N/A $31,594,824 June 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, Small Cap Growth Fund     43 post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $193,512 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2015 and June 30, 2015, and (ii) specified ordinary and currency losses recognized during the period between November 1, 2014 and June 30, 2015), to its fiscal year ending June 30, 2016. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from late year loss deferrals and from net operating loss. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $798,143 to decrease accumulated net investment loss, $804,306 to decrease paid-in-capital and $6,163 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $40,419,239 Unrealized depreciation (6,033,436) Net unrealized appreciation 34,385,803 Capital loss carryforward (31,594,824) Late year ordinary loss deferral (193,512) Cost for federal income tax purposes $168,779,130 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 2000 Growth Index each measured over the performance period. The maximum annualized performance adjustment rate is +/– 0.18%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. 44     Small Cap Growth Fund Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.618% of the fund’s average net assets before a decrease of $10,672 (0.007% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through October 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. R6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $244,693 ClassB 3,245 ClassC 16,059 ClassM 2,726 ClassR 21,188 ClassR6 —* ClassY 27,229 Total $315,140 *Less than $1. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $287 under the expense offset arrangements and by $22,787 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $95, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Small Cap Growth Fund     45 Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $302,894 ClassB 16,081 ClassC 79,479 ClassM 10,112 ClassR 52,418 Total $460,984 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $30,011 and $118 from the sale of classA and classM shares, respectively, and received $1,597 and $35 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $141,876,296 $150,663,203 U.S. government securities (Long-term) — — Total $141,876,296 $150,663,203 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 6/30/15 Year ended 6/30/14 ClassA Shares Amount Shares Amount Shares sold 496,591 $14,890,081 631,629 $17,395,916 Shares issued in connection with reinvestment of distributions — 496,591 14,890,081 631,629 17,395,916 Shares repurchased (737,447) (21,601,621) (769,900) (21,141,979) Net decrease (240,856) $(6,711,540) (138,271) $(3,746,063) 46     Small Cap Growth Fund Year ended 6/30/15 Year ended 6/30/14 ClassB Shares Amount Shares Amount Shares sold 19,148 $523,084 38,029 $967,735 Shares issued in connection with reinvestment of distributions — 19,148 523,084 38,029 967,735 Shares repurchased (13,310) (351,477) (10,608) (261,664) Net increase 5,838 $171,607 27,421 $706,071 Year ended 6/30/15 Year ended 6/30/14 ClassC Shares Amount Shares Amount Shares sold 102,601 $2,930,126 84,988 $2,145,178 Shares issued in connection with reinvestment of distributions — 102,601 2,930,126 84,988 2,145,178 Shares repurchased (55,297) (1,472,112) (50,200) (1,247,936) Net increase 47,304 $1,458,014 34,788 $897,242 Year ended 6/30/15 Year ended 6/30/14 ClassM Shares Amount Shares Amount Shares sold 7,639 $222,915 12,913 $332,377 Shares issued in connection with reinvestment of distributions — 7,639 222,915 12,913 332,377 Shares repurchased (9,788) (274,611) (8,927) (237,289) Net increase (decrease) (2,149) $(51,696) 3,986 $95,088 Year ended 6/30/15 Year ended 6/30/14 ClassR Shares Amount Shares Amount Shares sold 67,495 $1,961,722 79,320 $2,140,763 Shares issued in connection with reinvestment of distributions — 67,495 1,961,722 79,320 2,140,763 Shares repurchased (103,940) (3,056,403) (115,539) (3,119,336) Net decrease (36,445) $(1,094,681) (36,219) $(978,573) For the period 6/29/15(commencement of operations) to 6/30/15 ClassR6 Shares Amount Shares sold 303 $10,000 Shares issued in connection with reinvestment of distributions — — 303 10,000 Shares repurchased — — Net increase 303 $10,000 Small Cap Growth Fund     47 Year ended 6/30/15 Year ended 6/30/14 ClassY Shares Amount Shares Amount Shares sold 187,890 $5,946,764 156,598 $4,452,154 Shares issued in connection with reinvestment of distributions — 187,890 5,946,764 156,598 4,452,154 Shares repurchased (122,913) (3,726,295) (133,007) (3,774,124) Net increase 64,977 $2,220,469 23,591 $678,030 At the close of the reporting period, Putnam Investments, LLC owned 303 classR6 shares of the fund (100% of classR6 shares outstanding), valued at $10,098. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $— $46,876,786 $41,867,309 $1,019 $5,009,477 *Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 48     Small Cap Growth Fund Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. Small Cap Growth Fund     49 About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past fiveyears: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past fiveyears: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Buckeye Partners, L.P., a publicly traded master limited partnership focused on pipeline transport, storage, and distribution of petroleum products; Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Jameson A. Baxter Born 1943, Trustee since 1994, ViceChair from 2005 to 2011, and Chairsince 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past fiveyears: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy; Great Lakes Science Center John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past fiveyears: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company 50     Small Cap Growth Fund Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past fiveyears: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Eversource Corporation, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past fiveyears: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past fiveyears: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: Prior to April 2014, served as Director of TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of June 30, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Small Cap Growth Fund     51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance Liaison Since 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Since 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Since 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and Clerk Since 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice President Since 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Since 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 52     Small Cap Growth Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Small Cap Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distributions Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees June 30, 2015	$55,479	$ — $7,121	$ — June 30, 2014	$49,001	$ — $7,066	$ — For the fiscal years ended June 30, 2015 and June 30, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $608,266 and $507,066 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distribution Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
